NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                              _______________________

                                    No. 20-3537
                              _______________________

                           UNITED STATES OF AMERICA

                                           v.

                                    JACOB SOTO,
                                       Appellant

                              _______________________

                   On Appeal from the United States District Court
                        For the Middle District of Pennsylvania
                         District Court No. 1-19-cr-000218-001
                 District Judge: The Honorable Christopher C. Conner
                            __________________________

                         Submitted Pursuant to L.A.R. 34.1 (a)
                                    June 21, 2021

          Before: SMITH, Chief Judge, MATEY, and FISHER, Circuit Judges

                                 (Filed June 23, 2021)

                            __________________________

                                     OPINION*
                            __________________________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SMITH, Chief Judge.

       Jacob Soto pleaded guilty to a single count of illegally possessing a machine gun

in violation of 18 U.S.C. § 922(o). After Soto’s term of supervised release commenced,

he was involved in a domestic dispute. He subsequently pleaded guilty to a simple

assault charge in state court. A petition for revocation of supervised release followed.

       At the revocation hearing, Soto admitted his violation of supervised release,

accepted responsibility for his conduct, and acknowledged that he had been wrong. His

aunt, with whom he and his two sons were living, testified that he had turned himself

around, was gainfully employed, and was engaged in actively caring for his children.

The District Court imposed a below-guidelines sentence of 12 months and one day of

imprisonment.

       Soto appealed.1 His counsel filed, pursuant to Anders v. California, both a brief

asserting that there were no nonfrivolous issues to raise on Soto’s behalf and a motion to

withdraw as counsel.2 In United States v. Youla, we explained that counsel’s duties in

“preparing an Anders brief are (1) to satisfy the court that counsel has thoroughly

examined the record in search of appealable issues, and (2) to explain why the issues are

frivolous.” 241 F.3d 296, 300 (3d Cir. 2001).


1
 The District Court exercised jurisdiction under 18 U.S.C. §§ 3231 and 3583(e)(3).
Appellate jurisdiction exists under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
2
  See Anders v. California, 386 U.S. 738 (1967). We exercise plenary review in
determining whether the record presents any nonfrivolous issues. Simon v. Gov’t of V.I.,
679 F.3d 109, 114 (3d Cir. 2012). Although the Clerk’s Office notified Soto of the
opportunity to file an informal brief in support of his appeal, he did not file any submission
for our review. See 3d Cir. L.A.R. 109.2(a).
                                              2
       We are satisfied that counsel fulfilled these duties. Counsel established the

District Court’s jurisdiction, explained that the state guilty plea and Soto’s admission

during the revocation hearing satisfied the preponderance of evidence standard for

finding a violation of supervised release, see United States v. Dees, 467 F.3d 847, 854-55

(3d Cir. 2006); 18 U.S.C. § 3583(e)(3), and showed that the record supported the District

Court’s finding that Soto’s admission of guilt was knowing and voluntary. Using a

checklist and citations to the record as a supplement to the brief’s narrative, counsel

demonstrated the District Court’s compliance with Federal Rule of Criminal Procedure

32.1. Finally, counsel pointed out the lack of any basis for attacking either the procedural

or substantive reasonableness of the below-guidelines sentence. See United States v.

Bungar, 478 F.3d 540, 541, 542 (3d Cir. 2007).

       We agree with counsel’s assessment that there are no issues of arguable merit to

raise on Soto’s behalf. Accordingly, we will grant counsel’s motion to withdraw and

affirm the District Court’s judgment. We certify that the issues presented in the appeal

lack legal merit and thus do not require the filing of a petition for a writ of certiorari with

the Supreme Court. See 3d Cir. L.A.R. 109.2(b).




                                               3